DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/007354 A1 (“Martelli”).
Referring to Claim 1: Martelli discloses an object processing system comprising: 
a plurality of track sections (12, 14) (Fig. 8), and
a plurality of remotely actuatable carriers (28, 128) for controlled movement along at least portions of the plurality of track sections, each of the actuatable carriers being instructed at any time to move a limited number of track section only (Pg. 10, lines 18-26).

Referring to Claim 2: Martelli discloses an object processing system, wherein the plurality of track sections (12, 14) are not connected with each other (Fig. 10).

Referring to Claim 3: Martelli discloses an object processing system, wherein the plurality of track sections (12, 14) are provided in an array (Fig. 8).

Referring to Claim 4: Martelli discloses an object processing system, wherein the carriers (128) each include a plurality of powered wheels (132) (Pg. 11, lines 15-22) that are mounted for pivotal movement with respect to the carrier (Pg. 11, lines 5-9) (Figs. 20-22).

Referring to Claim 5: Martelli discloses an object processing system, wherein the carriers (28, 128) are movable in two mutually orthogonal directions (f34, f36) (Fig. 8) (Pg. 14, lines 32-34).

Referring to Claim 7: Martelli discloses an object processing system, wherein the system includes a plurality of object processing bins (O) to be carried by the actuatable carriers (28, 128), including storage bins (O) for providing storage of objects pre-processing, and destination bins (O) containing processed objects (Pg. 1, lines 7-9).
	Regarding the limitation that the storage bins are “for providing storage of objects pre-processing,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (1987).

Referring to Claim 8: Martelli discloses an object processing system, wherein the plurality of track sections (12, 14) are provided in a generally square shape (Fig. 8).

Referring to Claim 9: Martelli discloses an object processing system comprising:
an array of track sections (12, 14) that are not mutually connected (Fig. 8),
at least one remotely controllable carrier (28, 128) for automated movement along the plurality of track sections (Pg. 10, lines 18-26), and
a processing system that directs each remotely controllable carrier to move less than a limited number (limited by sides S seen in Fig. 11) of track sections at a time (Pg. 15, lines 2-5).

Referring to Claim 10: Martelli discloses an object processing system, wherein the carriers (28, 128) are movable in two mutually orthogonal directions (f34, f36) (Fig. 8) (Pg. 14, lines 32-34).

Referring to Claim 13: Martelli discloses an object processing system, wherein the system includes a plurality of storage bins (O) for providing storage of objects pre-processing, and destination bins (O) containing processed objects (Pg. 1, lines 7-9).
	Regarding the limitation that the storage bins are “for providing storage of objects pre-processing,” it has been held that a recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (1987).

Referring to Claim 14: Martelli discloses an object processing system, wherein the plurality of track sections (12, 14) are provided in a generally square shape (Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martelli in view of Magens et al. (US 2017/0107055).
Referring to Claim 6: Martelli does not specifically teach that “the object processing system includes a processing programmable motion device with an articulated arm, and wherein the articulated arm is positioned adjacent a portion of the plurality of track sections.” However, Magens teaches an autonomous order picker, wherein the object processing system includes a processing programmable motion device (1) with an articulated arm (3a), and wherein the articulated arm is positioned adjacent a portion of the plurality of track sections (23) (Fig. 3) (Para. [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for 

Referring to Claim 11: Martelli does not specifically teach that “the object processing system includes a processing programmable motion device with an articulated arm at an automated processing station, and wherein the articulated arm is positioned adjacent a portion of the plurality of track sections.” However, Magens teaches an autonomous order picker, wherein the object processing system includes a processing programmable motion device (1) with an articulated arm (3a) at an automated processing station (Para. [0035], last sentence), and wherein the articulated arm is positioned adjacent a portion of the plurality of track sections (23) (Fig. 3) (Para. [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Martelli to use a processing programmable motion device with an articulated arm, such as the one taught by Magens, in order to perform completely automated picking from bins.

Referring to Claim 12: Martelli does not specifically teach that “the object processing system includes a manual processing station at which a plurality of bins may be provided to a human operator for processing.” However, Magens teaches an autonomous order picker, wherein the object processing system includes a manual processing station at which a plurality of bins may be provided to a human operator for processing (Para. [0011]). It would have been obvious to one of ordinary skill in the art 

Regarding the instant claimed steps of method claims 15-21, note that the operation of the prior structure inherently requires the method steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617